PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/356,660
Filing Date: 20 Nov 2016
Appellant(s): Branch et al.



__________________
Bryan Lempia
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 25 May 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 24 July 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims. (Examiner’s citations and explanations in the body of the claims are formatted in a separate font – italicized Times New Roman – for clarity of distinction from the claim language). 
 
Claim(s) 1-8 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branch (US 20120046540 A1) in view of Wolfe (US 5348025 A) and Roger (US 4913163 A). 

For claim 1, Branch teaches a joint manipulation and evaluation apparatus comprising: a positioning assembly [see at least 100, 200] movable by a drive system to manipulate a first bone of a joint relative to a second bone of the joint; 
a joint stabilizer having a frame [60] arranged to engage the joint and hold the second bone in place as the first bone is manipulated; 
[¶176]. 
Branch fails to teach the sensor arranged to float unstressed relative to the frame and contact a surface of the joint via gravity.  
Wolfe teaches a joint manipulation and measurement apparatus [abstract] having a sensor [14, 16] arranged to float [col. 2 ll. 55-65: free vertical travel of rod 38 of 14 (i.e., “floating”)] relative to a frame [20].  Similarly, Roger teaches a joint manipulation and evaluation apparatus including a sensor [25, 26] arranged to float unstressed relative to a frame and to contact a body part surface (e.g., a shin or knee) via gravity [arrangement discussed in col. 3 ll. 15-40 where ll. 30-31 teaches that probe rests on the measured body part then in ll. 31-33 it can be alternately held in place with a strap (under stress) — and thereby probe 25 well and reasonably sits (floats) unstressed and contacts via gravity (in its default embodiment)].   
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the apparatus of Branch to incorporate the sensor arrangement of Wolfe and Roger in order to ensure an objective measurement of a joint’s mobility parameters [Wolfe col. 1 ll. 5-35, col. 2 ll. 5-20; Roger col. 1 ll. 18-45].  

For claim 2, Branch further teaches a joint manipulation and evaluation apparatus according to claim 1, wherein the sensor has a joint contacting end positioned to contact the clamped portion of the joint [¶176 - device placed on patella necessarily has a joint contacting end]; 
[¶176 - where tracking device is capable of detecting residual movement (i.e., the types listed have such a capability)]. 

For claim 3, Branch further teaches a joint manipulation and evaluation apparatus according to claim 1, wherein the joint stabilizer is a knee stabilizer and the joint is a knee joint [Fig. 1, 14], 
and wherein the joint stabilizer is arranged to hold a femur of the knee joint as a tibia of the knee joint is manipulated and the sensor is arranged to detect residual movement of a patella of the knee joint [Fig. 1, ¶176].

For claim 4, Branch further teaches a joint manipulation and evaluation apparatus according to claim 1, further comprising: a first drive [148] configured to manipulate the first bone relative to the second bone in a first direction [operation of first assembly 140 in ¶198 et seq.];
a second drive [168] configured to manipulate the first bone relative to the second bone in a second direction [operations of second assembly 160 in ¶205 et seq.]; 
and a third drive [206] configured to manipulate the first bone relative to the second bone in a third direction [operation of third assembly 200 in ¶228 et seq.];
wherein the first, second, and third directions are different relative to each other [see at least ¶71-75]. 

For claim 5, Branch further teaches a joint manipulation and evaluation apparatus according to claim 1, wherein the frame [66] is arranged to surround the joint and one or more pads [72, 64] carried within the frame, the pads positioned so as to be disposed between the frame and the joint [82]. 

For claim 6, Branch teaches a joint manipulation and evaluation apparatus according to claim 5, wherein the sensor is an electromagnetic sensor carried on the frame [¶176 - examples of sensor types include EM sensor].

For claim 7, Wolfe teaches (i.e., in the motivated combination of claim 1) wherein the sensor has a joint contacting end [44] positioned within a frame of the joint stabilizer, the joint contacting end being movable relative to the frame [col. 2 ll. 55-65]. 

For claim 8, Wolfe teaches (i.e., in the motivated combination of claim 7) wherein the joint contacting end is floats along only a single linear axis relative to the frame of the joint stabilizer [col. 2 ll. 55-60: bearings 40 and 42 prevent lateral movement (i.e., movable only along a single linear axis)]. 

For claim 12, Wolfe teaches (i.e., in the motivated combination of claim 1) the sensor is a linear actuator [col. 2 ll. 55-65: sensor moves on a linear rod]. 

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branch in view of Wolfe, Roger, and Beacon (US 5935086 A). 

For claim 9, Branch fails to teach the joint contacting end is both floats along at least one linear axis relative to the frame and pivotable about a pivot point relative to the frame. 
Beacon teaches a joint manipulation and evaluation apparatus [Fig. 9] for a knee [Fig. 11] having a joint contacting end [45] movable along a linear axis [via 43] relative to a frame [1a-e] and pivotable about a pivot point [40] relative to the frame.  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the apparatus of Branch to incorporate the pivotable and axial movement (i.e., to float in combination with Wolfe as motivated in claim 7) sensor of Beacon in order to reliably diagnose joint issues in a simplified manner [Beacon col. 7 ll. 5-15]. 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Branch in view of Wolfe, Roger, and Petrigliano (US 20150032034 A1).

For claims 10 and 11, Branch teaches a processor, and a memory device where the processor and memory are used with motion tracking [¶285 - disclosed computer well and reasonably encompasses both processor and memory]. However, Branch fails to explicitly teach the processor and/or memory coupled to the sensor and configured to receive and/or store data signals from the sensor that correspond to the residual movement; and a processor coupled to the sensor, the processor programmed to evaluate the joint and to account for the residual movement of the clamped portion when evaluating the joint. 
[76] and a memory [74] configured to receive and/or store signals from a sensor [12a-b; see more generally Fig. 4] where the processor is coupled to the sensor [via data transfer shown in Fig. 4], the processor programed to evaluate a joint and to account for residual movement of the joint [Fig. 5; ¶39 et seq.]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the apparatus of Branch to incorporate the processor and memory of Petrigliano in order to increase the efficiency and speed of the device as well as to reduce cost [Petrigliano ¶12-15]; where, further, the use of a processor and memory to evaluate measurement data is well-known and commonly used in the art. 

(2) Response to Argument

	Appellant’s Arguments include Argument A disputing the rejection of claims 1-8 and 12 over Branch in view of Wolfe and Roger; Argument B disputing the rejection of claim 9 over Branch in view of Wolfe, Roger, and Beacon; and Argument C disputing the rejection of claims 10-11 over Branch in view of Wolfe, Roger, and Petrigliano, where:
In argument A(1), Branch does not teach a sensor which (inter alia) detects residual movement of a clamped portion of the joint relative to the joint stabilizer. 
In argument A(1), Roger and Wolfe do not otherwise teach a floating sensor to detect residual movement as claimed. 
In Argument A(2), Wolfe does not teach an unstressed floating sensor. 
In Argument A(2), Roger does not teach an unstressed floating sensor.  
In Argument A(2), Roger does not teach the sensor contacting the patient via gravity.  
In Argument A(2), the combination of Wolfe, Roger, and Branch relies upon improper hindsight. 
In Argument A(2), the motivation to combine Branch, Wolfe, and Roger, does not satisfy the deficiencies of the references. 
In argument B, Beacon does not cure the deficiencies of the aforementioned references. 
In Argument C, Petrigliano does not cure the deficiencies of the aforementioned references.

Examiner respectfully disagrees, maintains the rejection as set forth above, and in response notes the following:

For Argument A(1), “1. Teachings of the Cited References Branch, Wolfe, and Roger”, Examiner notes that the argument appears to allege that Branch, Roger, and Wolfe each individually fail to teach the limitation of “a sensor coupled to the frame of the joint stabilizer and configured and arranged to float unstressed relative to the frame and contact a surface of the joint via gravity to detect residual movement of a clamped portion of the joint relative to the joint stabilizer as the first bone is manipulated”.  It is not entirely clear what Appellant intends by such an argument (i.e., Argument A(1)) as no one reference is wholly relied upon to teach the full limitation in question — but combination under § 103.  Appellant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  However, inasmuch as select of Argument A(1) contends particular features not being present in the references as were actually cited to those individual references, Examiner will address such below. 

	Appellant argues (emphasis in original)
What Branch does not teach or suggest is "a sensor coupled to the frame of the joint stabilizer and configured and arranged to float unstressed relative to the frame and contact a surface of the joint via gravity to detect residual movement of a clamped portion of the joint relative to the joint stabilizer as the first bone is manipulated" as claim 1 recites. Branch, at the time, did not recognize that residual movement of a fixed or clamped portion of the joint, i.e., the lower end of the femur, might occur as another bone of the joint, i.e., the lower leg/ tibia, is manipulated and did not recognize how such residual movement might affect the laxity diagnostic results. Branch does not disclose or suggest a separate sensor of any kind, much less a free floating sensor, on the knee stabilizing assembly that measures and accounts for only residual movement in the otherwise fixed knee joint/femur of a patient. It is precisely this residual movement that the appellant's pending claims addresses in order to remove "noise" from the collected data created by this residual movement. Though the patient's knee is clamped and held fast by the thigh and knee stabilizers in Branch, the appellant has determined that slight residual movement still occurs at the knee joint during joint testing and that this movement generates small but significant data noise. It is the appellant that recognized the need to account for and address this residual movement in the clamped portion of a patient's joint to produce more accurate data, which results in a more precise joint laxity diagnosis. See the appellant's specification at paragraph [0110]. It is also the appellant's own highly precise apparatus that benefits from the improvement, which is the subject matter of the claims at issue. 


[0176] Remaining with FIG. 14, according to various embodiments, the shape of pad 72 may be at least in part dictated by the need to stabilize the patella within the femoral trochlea. Such stabilization, in certain embodiments, prevents undesirable rotation and anteroposterior translation of the femur, while also satisfying a need to place an electromagnetic sensor, retro-reflective ball or array, ultrasonic sensor, or other motion tracking device on the patella. In certain embodiments, the pad may be "V-shaped," which then allows the device to adequately capture the patella no matter the patellar dimensions of a given patient. In these and still other embodiments, the apex of the "V" shape may be deepened and/or widened in order to create a channel or pocket for the motion tracking device to be placed on the patella, as may be desired for a particular application.

	Branch then goes on to detail a number of embodiments which entail movement of a first leg portion while another leg portion remains fixed and where, per a motion tracking device contacting the clamped patella per ¶176, residual movement of (inter alia) the patella would thereby be detected.  Further, because Branch teaches that the motion tracking device may be an EM, ultrasonic, or light-based tracking arrangement, at least a form of a “floating” feature is contemplated by Branch.  Examiner further notes that the present claims do not recite that only residual movement is measured by the sensor (Appellant uses the term “only” in the above quoted argument but no such term is present in the claims).  This distinction is not negligible.  Further, no such feature of 

	Appellant then argues (for Roger)
The tibial probe 25 is not described as a floating sensor and is not employed to detect or measure residual movement of a joint part of a patient that is fixed or held fast. The tibial probe 25 is used to measure the actual laxity or primary relative movement in the joint under diagnosis.

	Examiner respectfully disagrees.  Roger teaches in col. 3 ll. 15-40 specifically ll. 30-31 that the probe 25 rests on the measured body part where per ll. 30-31 the probe can alternately be strapped down and thereby in a default arrangement (under BRI) constitutes at least a form of an unstressed “floating” arrangement.  

	Appellant then argues (for Wolfe)
Like Roger, the rod 38 and tip 44 is not a floating sensor but a load applicator, as it is forced downward to apply the actual load to displace or move the scaphoid. Neither the rod 38 and tip 44, which contacts the scaphoid, nor the displacement sensor 18 is employed to detect or measure residual movement of a joint part of a patient that is fixed or held fast so as not to move. The load applicator, i.e., rod 38 and tip 44, and the displacement sensor 18 are used to both produce and measure the actual laxity or principal movement in the scaphoid under diagnosis. 

	Examiner respectfully disagrees.  Wolfe teaches in col. 2 ll. 55-65 that rod 38 is guided for ‘free vertical travel’ which is well and reasonably a form of a “floating arrangement”.  The § 103 rejection in question does not rely upon Wolfe to teach the feature of detecting or measuring residual movement. 



	Appellant argues (emphasis in original)

As noted above, claim 1 recites "a sensor coupled to the frame of the joint stabilizer and configured and arranged to float unstressed relative to the frame and contact a surface of the joint via gravity to detect residual movement of a clamped portion of the joint relative to the joint stabilizer as the first bone is manipulated." The combined reference teachings fail to disclose or suggest at least these limitations of claim 1. The FOA acknowledges that Branch fails to teach or suggest such a sensor and arrangement. See the FOA at page 6. There is also no teaching or suggestion in Branch that residual movement in a joint part that is held fast or fixed should be measured, much less by a floating sensor mounted to the fixing device, i.e., the knee stabilizer. Branch already discloses various sensors and force applicators/motors for forcibly manipulating and measuring the movement of the lower leg of a patient relative to the fixed femur of the patient.

Examiner respectfully disagrees. This argument appears to be a reiteration of the argument against Branch individually as set forth in Argument A(1).  Examiner thereby reiterates in response that while Examiner concedes that Branch does not teach the entirety of limitation in question, Examiner nonetheless maintains that Branch teaches at least a form of a sensor which (inter alia) detects residual movement of a clamped 
[0176] Remaining with FIG. 14, according to various embodiments, the shape of pad 72 may be at least in part dictated by the need to stabilize the patella within the femoral trochlea. Such stabilization, in certain embodiments, prevents undesirable rotation and anteroposterior translation of the femur, while also satisfying a need to place an electromagnetic sensor, retro-reflective ball or array, ultrasonic sensor, or other motion tracking device on the patella. In certain embodiments, the pad may be "V-shaped," which then allows the device to adequately capture the patella no matter the patellar dimensions of a given patient. In these and still other embodiments, the apex of the "V" shape may be deepened and/or widened in order to create a channel or pocket for the motion tracking device to be placed on the patella, as may be desired for a particular application.

	Branch then goes on to detail a number of embodiments which entail movement of a first leg portion while another leg portion remains fixed and where, per a motion tracking device contacting the clamped patella per ¶176, residual movement would thereby be detected.  Further, because Branch teaches that the motion tracking device may be an EM, ultrasonic, or light-based tracking arrangement, at least a form of a “floating” feature is contemplated by Branch.  

	Appellant argues
The FOA first alleges that Wolfe teaches that the steel rod 38 and tip 44 are a free floating sensor. For support, the FOA at page 6 points to Wolfe, col. 2, lines 55-65, which states that the "steel rod 38 passing through a pair of linear bearings 40 and 42 that guide the free vertical travel of steel rod 38 and prevent its lateral movement." This excerpt merely notes that the steel rod 38 is slidable vertically. It does not at all suggest that the steel rod 38 acts as an unstressed floating sensor, as required by claim 1, much less one that is configured to contact the patient's scaphoid via gravity or to detect residual movement of a part of the patient's hand as the scaphoid is manipulated, as would also be required by claim 1. Instead, Wolfe at col. 4, lines 13-

Examiner respectfully disagrees.  Examiner first notes that the § 103 expressly does not rely solely upon Wolfe to teach the feature of an unstressed floating sensor — but rather also incorporates the explicit teaching of an unstressed embodiment of Roger.  Examiner then notes that Appellant’s own support for the “unstressed relative to the frame” language recited in the present claims is implicit from the “floating” feature throughout the specification — and, accordingly, because Wolfe and Roger teach at least a form of a floating feature (and where Roger explicitly details a default embodiment without strapped fasteners), the feature of a floating sensor, unstressed relative to the frame, is well and reasonably made obvious by Wolfe and Roger.  Examiner particularly disagrees that the teaching of ‘free vertical travel’ by Wolfe does not constitute a form of a “floating” embodiment — free vertical travel well and reasonably constitutes at least a form of “floating” movement (under BRI).  
Appellant makes another non-persuasive argument regarding the teaching(s) of Wolfe that is repeated for Roger as well when Appellant states (with emphasis)
According to Wolfe, the steel rod 38, the tip 44, and the scaphoid of the patient do not move at all until the handle is pushed downward and thus no movement would be detected or measured until a force is applied to the rod and tip. Further, because the steel rod 38 and tip 44 act as the force applicator, these components cannot be said to equate to the claimed unstressed floating sensor.

To which Examiner notes that the third limitation of claim 1 recites (in part with emphasis)
“a sensor coupled to the frame of the joint stabilizer and configured and arranged to float unstressed relative to the frame”

	Claim 1 accordingly does not require that the sensor floats unstressed relative to the joint but instead floats unstressed relative to the frame.  This distinction is a key failing of one of the central points of Appellant’s arguments against Wolfe and Roger which attempt to emphasize a distinction that is not claimed — namely, that Wolfe (and Roger) do(es) not teach a sensor unstressed relative to a joint (the scaphoid in Wolfe).  Appellant’s arguments are thereby not commensurate with claim 1 as written.  

	Appellant argues
The FOA next alleges that Roger teaches that the sensor 26 or probe 25 is arranged to float unstressed and to contact the body part surface of the patient via gravity. For support, the FOA at page 6 points to Roger, col. 3, lines 15-40, which states that the saddle is adjusted "until the probe 25 rests on the tibial tuberosity of the patient." This excerpt also states that the patient forcibly raises their leg against the probe 25 and that "[m]ovement of the tibial tuberosity is measured relative to the patella by the probe 25 while the force is measured .... " This excerpt merely notes that the probe is placed in contact with the patient's tibia and that the patient forcibly raises their tibia against the probe to move the probe. It does not at all suggest that the probe 25 acts as an unstressed floating sensor, as required by claim 1…

relative to the frame.  Further, Roger col. 3 ll. 30-33 details that “The saddle 24 is also adjusted until the probe 25 rests on the tibial tuberosity of the patient. If desired the probe 25 may be held in contact with the tibial tuberosity by a strap 28 extending around the patient's leg.”  Accordingly, Roger does not merely teach that the sensor rests on the patient’s leg, but also teaches that optionally the probe may be strapped to the patient’s leg and thereby, in a default non-strapped embodiment, the probe of Roger is explicitly unstressed (i.e., unstrapped).   

	Appellant argues

Further, both Wolfe and Roger mention that a portion of their respective devices (the tip 44 or the probe 25) 'rests' on a part of the patient's body (the scaphoid or the tibia). However, use of the term 'rest' does not necessarily mean that the portion of the device contact the body part in an unstressed manner via gravity. There are plenty of examples where a device is 'resting' on a surface while being held there by something other than gravity.
	
	Examiner first reiterates that claim 1 does not limit that the sensor contact the body part in an unstressed manner but that it instead float unstressed relative to the frame and thereby Appellant’s argument is not reasonably commensurate with the specific claim limitation in question.  Appellant then appears to dispute that gravity is not involved in the embodiments of Wolfe and Roger.  However, whether there are other possibilities of contact between the probe tips of Wolfe and Roger and their respective anatomies (i.e., bone anatomy protuberances), the limitation in question requires that sole usage of gravity to facilitate, in the case of Wolfe and Roger, the resting of the probe on the anatomy.  Further, Wolfe and Roger each teach vertical probes which move as the joint moves, and thereby they must necessarily contact the joint by some innate influence of gravity (i.e., as the probe in each reference operates in a vertical configuration).  

	Appellant then argues
Roger provides evidence of this by stating that the probe may be held in place via a strap against the tibia of the patient. See Roger at col. 3, lines 32-34. Why would the probe need to be held in place if it was free floating and would remain in contact with the patient's tibia via gravity? Roger also provides evidence of this by stating that the saddle, which carries the patella rest and the probe 25, is adjusted so that the prove rests on the tibia of the patient. See Roger at col. 3, lines 27-32. Why would the saddle need to be adjusted if gravity were in play to cause the probe to rest on the patient's tibia?

	To which Examiner notes that the citation to Roger col. 3 ll. 32-34 (cited by Examiner as ll. 32-33, such a difference being negligible) in the rejection was specifically to illustrate that Roger teaches an optional “stressed” embodiment and thereby a default embodiment would necessarily be “unstressed” — Appellant here arguing a negative which was not relied upon.  Col. 3 ll. 27-32 of Roger regarding the saddle does not appear to be relevant to the question of whether a probe resting on the tibia requires gravity (which Examiner maintains it does as the configuration is vertical).  

	Appellant argues
For the sake of argument only, one may take the position that the Branch knee stabilizer, if modified according to Wolfe and/or Roger, would include a sensor that slides vertically and 
… 
There is simply no motivation or suggestion in the prior art to modify Branch according to Wolfe and/or Roger to achieve a sensor arrangement as recited by the appellant's claim 1, i.e., to include an additional sensor on a frame for measuring only residual movement in a part of a joint that is being held fast by the same frame while another body part is being manipulated relative to the fixed part. At most, though unlikely, one may have looked to the teachings of Wolfe or Roger to modify one of the already existing and more sophisticated sensors disclosed by Branch that measure the primary displacement of the patient's tibia during testing. To achieve the appellant's claim 1 based on a combination of Branch, Wolfe, and Roger, improper hindsight reconstruction must be utilized because the prior art teachings are entirely deficient.

In response to Appellant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Examiner has provided precise citations to all three references and motivations for the secondary references’ according incorporations.  No such matter of improper hindsight is present in the § 103 rejections in question.  

Appellant also argues (emphasis in original)
stressed components during use, as a force must be applied to those components for Wolfe and Roger to function.

To which Examiner notes that such an argument is, again, a misunderstanding of the applicability of the references to the claim(s) where claim 1 does not require the sensors to be unstressed relative to the joint surface but, rather, unstressed relative to the frame.  Accordingly, Appellant has not argued a distinction which is actively recited in the claim (claim 1) nor readily apparent in any implicit sense from the limitation in question (the third limitation of claim 1).  

Appellant argues
Lastly, and to further illustrate this point, the FOA at page 6 states that it would have been obvious "to modify the apparatus of Branch to incorporate the sensor arrangement of Wolfe and Roger in order to ensure an objective measure of a joint's mobility parameters [Wolfe col. 1 11. 5-35, col. 211. 5-20; Roger col. 111.18-45]." Branch already teaches a sensor arrangement to determine an objective measure of a joint's mobility parameters. What Branch does not teach is accounting for data noise in the form of residual movement in the joint part being held fast, such as residual movement in the patella and knee soft tissue. Wolfe and Roger are also expressly silent on this aspect of the appellant's invention recited in claim 1. The FOA highlights this insurmountable deficiency by ignoring these aspects of claim I when stating why it would have been obvious to modify Branch according to Wolfe and Roger.

It is not clear here how these points apply to the § 103 in question.  Whether Branch teaches a form of a sensor does not itself obviate the cited benefit of the incorporation of Wolfe and Roger.  Further, no language in the present claims 

For Arguments B and C, because Examiner does not concede that such deficiencies as alleged in Argument A are present, then Examiner therefore does not concede that Beacon and Petrigliano are deficient in any way.  Such arguments (B and C) appear to be nominal and are presented by virtue of their respective claims’ ultimate dependency on claim 1. 
 



Respectfully submitted,
/BENJAMIN S MELHUS/Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/CHARLES A MARMOR II/Supervisory Patent Examiner, Art Unit 3791              
                                                                                                                                                                                          /MICHAEL J HAYES/Quality Assurance Specialist, Art Unit 3700                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.